Order
This is a fourth appeal in Ahmad Bishawi’s criminal prosecution. Two years ago we described the third as the “final” appeal, but the district court then vacated and reentered the sentence following the prosecutor’s confession that Bishawi had received ineffective assistance of counsel. We are skeptical about this maneuver, which appears to be an effort to provide Bishawi with an additional appeal, contravening limits on our jurisdiction. It is unnecessary to pursue this line of inquiry, however, because Bishawi is not entitled to relief on any view of matters.
As our prior opinions and orders discuss, Bishawi has been sentenced to 20 years’ imprisonment for cocaine offenses. He wants to argue in this belated proceeding that the district court should not have credited evidence about the quantity of drugs involved. That is a loser (no wonder counsel omitted it earlier), for appellate courts do not second-guess credibility resolutions and other findings of fact made by district judges. There can be no doubt that the evidence, now taken in the light most favorable to the district judge’s findings, supports a conclusion that Bishawi conspired to distribute at least 50 grams of crack.
*814In a supplemental brief in this court, Bishawi contends that the district judge’s role transgresses the sixth amendment, as understood in Blakely v. Washington, — U.S. —, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, 375 F.3d 508 (7th Cir.2004), cert. granted, — U.S. —, 125 S.Ct. 11, 159 L.Ed.2d 838, No. 04-104, 2004 WL 1713654 (U.S. Aug. 2, 2004). This argument is not properly presented, as it was never made in the district court, and counsel cannot have been ineffective to have omitted it in this court in prior proceedings. Moreover, it is inconsistent with Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), which holds that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), on which Blakely and Booker depend, does not affect mandatory minimum sentences. Bishawi’s sentence of 20 years’ imprisonment was the lowest he could have received, given his prior convictions and his agreement to distribute more than 50 grams of crack. Bishawi contends that Blakely supersedes Harris, but the Court did not say that Harris had been overruled, and we are obliged to apply the Supreme Court’s decisions until they are overruled expressly.
The statutory maximum for Bishawi was life in prison, given his prior convictions, which Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), holds may be evaluated by a judge rather than a jury. Moreover, under 21 U.S.C. § 841 the lowest maximum sentence for a cocaine offense of any quantity by a first offender is 20 years’ imprisonment; thus the rule of Apprendi is not implicated by Bishawi’s 20-year sentence. We do not have a situation in which a mandatory minimum, computed under Almendarez-Torres and Harris, exceeds the maximum sentence authorized by the jury’s findings.
Affirmed